DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “the intermediate heat exchanger plate is arranged in the normal direction between the at least two adjacent plates”. Such a recitation is confusing because the adjacent plates are not adjacent when an intermediate heat exchanger plate is provided between the two.
For examination purposes, “the at least two adjacent plates” in claim 13 is construed as –at least two plates--.
Claim 14 recites, “wherein at least two adjacent plates of the plurality of plates abut one another, in a region of the respective through opening, transversely to the normal direction without overlapping”. The claim recites two adjacent plates “abut” and later recites “without overlapping” in some regions. This is confusing since the abutment at least require some overlapping between the elements. On the other hand, “overlapping” is a broader term where at least a common area that overlaps may consider as “overlapping”. Thus, since the claim excludes “overlapping”, the claim is unclear to how the two adjacent plates abut to each other.
For examination purposes, “in a region of the respective through opening, transversely to the normal direction without overlapping” is construed as --, and no abutment in a region of the respective through opening, transversely to the normal direction”.
Claim 15 recites, “wherein each of the plurality of plates abuts, in a direction transverse to the normal direction, each adjacently arranged plate of the plurality of plates without overlapping”. Similar to claim 14 above, the claim recites two adjacent plates “abut” and later recites “without overlapping”. This is confusing since the abutment at least require some overlapping between the elements. On the other hand, “overlapping” is a broader term where at least a common area that overlaps may consider as “overlapping”. Parent claim 11 recites “a plurality of plates stacked one on top of the other”, which implies that the plates overlap to each other. Thus, since the claim excludes “overlapping”, the claim is inconsistent to the parent claim and is unclear how each of the plates abut to each other.
For examination purposes, the conflicting recitation in claim 15, “each adjacently arranged plate of the plurality of plates without overlapping”, is construed as deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komoda (US Patent No. 6,298,910).
Regarding claim 1, Komoda (Fig. 2 or Fig. 5) discloses a heat exchanger plate for a heat exchanger, comprising:
a plate bottom (2) having at least one through opening (67, Fig. 2  or 73, Fig. 5), the at least one through opening arranged in a bottom plane (the opening 67 or 73 at “bottom plane” see annotated figures 2 and 5 below);
an opening edge (an outer surface of burring portion 63, see annotated figures 2 below; or outer surface of the U bend of plate 2 above the “bottom plane”, see annotated figures 5 below) extending around the at least one through opening (the edge is a periphery of the opening 67 or 73), the opening edge formed by and protruding laterally away from the plate bottom (the edge extends away from the plate bottom);
the at least one through opening extending along a normal direction perpendicular to the bottom plane (the opening 67 or 73 extends in vertical direction of Figs. 2 and 5); and
wherein the opening edge is structured such that (i) a diameter of the at least one through opening increases away from the bottom plane along the normal direction at least in some sections and (ii) the diameter of the at least one through opening is larger at at least one distance from the bottom plane, which is predetermined with respect to the normal direction, than at the bottom plane (the diameter at “end plane” is larger than the diameter at “bottom plane”, see annotated figures 2 and 5 below, the diameter at “end plane” is (i) at some sections of the opening edge and (ii) is at at least one distance from the bottom plane).

    PNG
    media_image1.png
    374
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    553
    media_image2.png
    Greyscale

Regarding claim 2, Komoda further discloses wherein the opening edge tapers towards the bottom plane at least in some sections (the portion of “opening edge” at “end plane” in the figure above is tapered towards the bottom plane, see the direction in the figure below in claim 19).
Regarding claim 3, Komoda further discloses wherein: the opening edge extends along the normal direction from the bottom plane to an end plane, which extends parallel to the bottom plane (the “opening edge” extends in vertical direction from the horizontal bottom plane); and the diameter of the at least one through opening is larger at the end plane than at the bottom plane (see annotated figure 2 above).
Regarding claim 4, Komoda further discloses wherein wherein an area of an opening cross section of the at least one through opening at the end plane is equal to an area of the opening cross section at the bottom plane (see annotated figure 5 above, the opening cross sections of opening 73 are equal at planes of “end plane” and “bottom plane”).
Regarding claim 5, Komoda further discloses wherein the diameter of the at least one through opening initially decreases and subsequently increases along the normal direction (the diameter first decreases to a midpoint between “bottom plane” and “end plane”, then increases from the midpoint to the “end plane”).
Regarding claim 6, Komoda further discloses wherein the opening edge is configured as a bent portion of the plate bottom and projects toward an outside by 90° or more (the opening edge is shown as a bent portion of more than 90°).
Regarding claim 7, Komoda further discloses wherein the opening edge includes an end section that faces away from the plate bottom and extends parallel to the bottom plane (see annotated figure 5 above, the ends of the opening edge at “31” of Fig. 5 extends parallel to the “bottom plane”).
Regarding claim 8, Komoda further discloses wherein the opening edge is structured as a dome (the edge has a curved structure) that extends completely around the at least one through opening in a circumferential manner (the edge is a periphery of the opening 67 that circumferentially extends around the opening 67).
Regarding claim 9, Komoda further discloses wherein the opening edge is curved (the edge has a curved structure).
Regarding claim 10, Komoda further discloses wherein the at least one through opening and the opening edge, in a top down view in the normal direction, have a round geometry (the opening 67 and “opening edge” shown Fig. 2 have a curved structure which is a round geometry).
Regarding claim 11, Komoda discloses a heat exchanger (Fig. 1), comprising:
a plurality of plates (plates 1 and 2) stacked one on top of the other along a normal direction (vertical direction of Fig. 1);
a fluid path (oil, Fig. 2) defined by at least two plates of the plurality of plates (the plates 1 and 2) that are disposed adjacent to one another in the normal direction (plates 1 and 2 are adjacent to one another);
wherein at least one of the plurality of plates is configured as a heat exchanger plate including:
a plate bottom (bottom horizontal extension of plate 2) having a bottom plane (“bottom plane” see annotated figure 2 above) extending perpendicular to the normal direction;
at least one through opening (67) disposed in the plate bottom and extending in the normal direction (the opening 67 extends in vertical direction of Fig. 2); and
an opening edge (an outer surface of burring portion 63, see annotated figure 2 above) extending around the at least one through opening, the opening edge formed by and protruding laterally away from the plate bottom (the edge extends away from the plate bottom);
wherein the opening edge is structured such that, at least in a section of the at least one through opening, a diameter of the at least one through opening increases in a direction extending parallel to the normal direction and away from the bottom plane (the diameter at “end plane” is larger than the diameter at the below “bottom plane”, see annotated figure 2 above); and
wherein the opening edge of the heat exchanger plate is connected via at least one of by means of a substance-to-substance bond, a soldered connection, and a welded connection to a plate of the plurality of plates that, is disposed adjacent thereto in the normal direction (plate 2 is brazed to an adjacent plate 1, col. 6, lines 37-51 of Komoda).
Regarding claim 12, Komoda further discloses wherein at least two adjacent plates of the plurality of plates are each configured as the heat exchanger plate (adjacent plates 1 and 2 are heat exchanger plates).
Regarding claim 13, Komoda further discloses wherein: at least one of the plurality of plates is configured as an intermediate heat exchanger plate having a through openings that is not surrounded by a laterally protruding opening edge; and the intermediate heat exchanger plate is arranged in the normal direction between at least two plates that are each configured as the heat exchanger plate (as best understood, plate 1 is provided between two plates 2 and they are heat exchanger plates to provide heat exchange between water and oil).
Regarding claim 14, Komoda further discloses wherein at least two adjacent plates of the plurality of plates abut one another (the adjacent plates 1 and 2 abut each other at an inner side of the burring portion 63), in a region of the respective through opening, transversely to the normal direction without overlapping (as best understood, outer side of the burring portion 63 is an outer region of the opening 67, which extends transversely from the vertical direction, does not overlap or abut other parts at the opening 67).
Regarding claim 15, Komoda further discloses wherein each of the plurality of plates abuts, in a direction transverse to the normal direction, each adjacently arranged plate of the plurality of plates without overlapping (as best understood, the plates 1 and 2 abuts at locations of 61 and 63 in Fig. 2 which are in horizontal direction transverse to the vertical direction).
Regarding claim 16, Komoda further discloses wherein an area of an opening cross section of the at least one through opening at the end plane is larger than an area of the opening cross section at the bottom plane (the diameter at “end plane” is larger than the diameter at “bottom plane”, see annotated figure 2 above, thus the cross section of the “end plane” is larger than the cross section at “bottom plane).
Regarding claim 17, Komoda further discloses wherein the diameter of the at least one through opening initially decreases and subsequently increases along the normal direction from the bottom plane to the end plane (the diameter first decreases to a midpoint between “bottom plane” and “end plane”, then increases from the midpoint to the “end plane”).
Regarding claim 18, Komoda further discloses wherein the opening edge is configured as a bent portion of the plate bottom and projects toward an outside by 180° or more (see annotated figure 5 above, the edge bent 180° and projects outward from the plate 2).
Regarding claim 19, Komoda further discloses wherein the opening edge includes an end section that faces away from the plate bottom and extends at an acute angle relative to the bottom plane (the “opening edge” at “end plane” faces away from the “bottom plane” and extends at an angle relative to the “bottom plane”, see annotated figure 2 below).

    PNG
    media_image3.png
    380
    664
    media_image3.png
    Greyscale

Regarding claim 20, Komoda further discloses wherein the opening edge further includes a curved longitudinal section that extends between the bottom plate and the end section in the normal direction (see the “curved longitudinal section” in the figure in claim 19 above, which extends in the vertical direction of the Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763